DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/8/2021, 9/1/2021, 11/30/2021 and 1/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract is not drawn to the claimed invention, i.e. a matrix barcode on a surface, wherein the matrix barcode comprises a plurality of colors and an infrared layer, wherein the matrix barcode is a fiducial marker for conveying spatial information, and wherein the conveyed spatial information stems at least in part from the infrared layer.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A MATRIX BARCODE HAVING A PLURALITY OF COLORS AND AN INFRARED LAYER FOR CONVEYING SPATIAL INFORMATION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “at least one least prevalent color”.  The term “least prevalent” is a relative term.  It is unclear what this refers to, i.e. a least prevalent color of a plurality of prevalent colors, or a least prevalent color of the plurality of colors.  Please clarify.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/198791 (reference application).
The copending claims are drawn to an article of manufacture that includes a matrix barcode having similarly claimed elements of varying scope, the same subject matter.  The copending claims recite an article of manufacture, comprising: a matrix barcode on a surface, wherein the matrix barcode comprises a plurality of colors, an infrared layer, and an ultraviolet layer, wherein the matrix barcode is a fiducial marker for conveying spatial information, and wherein the conveyed spatial information stems at least in part from the infrared layer and the ultraviolet layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/198741 (reference application) in view of Gong (US 2018/0373950).
The copending claims are drawn to an article of manufacture that includes a matrix barcode having similarly claimed elements of varying scope, the same subject matter.  The copending claims fail to recite the inclusion of an infrared layer wherein conveyed spatial information stems at least in part from the infrared layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the matrix barcode to include an infrared layer in order to provide additional spatial information in the matrix barcode as desired.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5 and 6 of U.S. Patent No. 10,496,911.  Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims are drawn to an apparatus that generates a matrix barcode, wherein the matrix barcode is a fiducial marker for conveying spatial information to at least one of: i) a computer system, ii) a vehicle, or iii) an individual, wherein the conveyed spatial information stems at least in part from at least one of i) the at least one ultraviolet layer and ii) the at least one infrared layer.


Claims 1, 3, 6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,726,319.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims is a method, non-transitory computer-readable storage medium and system for detecting a matrix barcode, wherein the matrix barcode includes a plurality of colors, an infrared layer and an ultraviolet layer wherein the matrix barcode is a fiducial marker for conveying spatial information, wherein the conveyed spatial information stems at least in part from the infrared layer, and the fiducial marker is further to convey spatial information to a vehicle wherein the conveyed spatial information further stems at least in part from the ultraviolet layer.  


Claims 1, 3, 6, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,977,536.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims is a method, non-transitory computer-readable storage medium and apparatus for detecting a matrix barcode, wherein the matrix barcode includes a plurality of colors, an infrared layer and an ultraviolet layer wherein the matrix barcode is a fiducial marker for conveying spatial information, wherein the conveyed .  


Claims 1 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,496,862 in view of Gong.
The patented claims are drawn to an apparatus that generates a matrix barcode having a plurality of colors and an ultraviolet layer wherein the matrix barcode is a fiducial marker for conveying spatial information, wherein the conveyed spatial information stems at least in part from the ultraviolet layer.  The copending claims fail to recite the inclusion of an infrared layer wherein conveyed spatial information stems at least in part from the infrared layer.
Nevertheless, Gong teaches it is well known in the art for a fiducial marker to include an infrared wherein conveyed spatial information stems at least in part from the infrared layer ([0018]-[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the matrix barcode to include an infrared layer in order to provide additional spatial information in the matrix barcode as desired.


Claims 1, 3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,726,227 in view of Gong.
The patented claims are drawn to a method, non-transitory computer-readable storage medium, and apparatus that detects a matrix barcode having a plurality of colors and an ultraviolet layer wherein the matrix barcode is a fiducial marker for conveying spatial information, wherein the conveyed spatial information stems at least in part from the ultraviolet layer.  The copending claims fail to recite the inclusion of an infrared layer wherein conveyed spatial information stems at least in part from the infrared layer.
Nevertheless, Gong teaches it is well known in the art for a fiducial marker to include an infrared wherein conveyed spatial information stems at least in part from the infrared layer ([0018]-[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the matrix barcode to include an infrared layer in order to provide additional spatial information in the matrix barcode as desired.


Claims 1, 3, 5 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,977,462 in view of Gong. 

Nevertheless, Gong teaches it is well known in the art for a fiducial marker to include an infrared wherein conveyed spatial information stems at least in part from the infrared layer ([0018]-[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the matrix barcode to include an infrared layer in order to provide additional spatial information in the matrix barcode as desired.

 
Claims 1, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,509,991. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims are drawn to an apparatus that generates a matrix barcode having a plurality of colors and an infrared layer wherein the matrix barcode is a fiducial . 
Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,733,492.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims is a method, non-transitory computer-readable storage medium and system for detecting a matrix barcode, wherein the matrix barcode includes a plurality of colors, an infrared layer and an ultraviolet layer wherein the matrix barcode is a fiducial marker for conveying spatial information, wherein the conveyed spatial information stems at least in part from the infrared layer and the ultraviolet layer.  


Claims 1, 3, 5 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,977,535. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims is a method, non-transitory computer-readable storage medium and apparatus for detecting a matrix barcode, wherein the matrix barcode includes a plurality of colors, an infrared layer and an ultraviolet layer wherein the matrix .  


Allowable Subject Matter
With respect to claim(s) 1-11, the examiner makes no prior art rejection. However, these claims are not allowable pursuant to the pending Double Patenting rejection and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection (where applicable).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boday (US 2016/0148089) discloses matrix barcodes having invisible fiducial marks (204-208, 210) ([0030]-[0032], Figs. 2, 3).
Liu (US 9,230,326) discloses visible matrix barcode (2D codes such as Data Matrix) encodes spatial information (X, Y coordinates) (col. 5, lines 15-43; col. 6, 18 - col. 7, line 8)
Van Gorp et al. (US 2016/0104310) discloses a fiduciary marker being a QR code and spatial properties of one or more of the fiduciary markers may be used to identify an association between two or more fiduciary markers.
US 2021/0201099 is the pre-grant publication of the copending application.

US 2021/0200969 is the pre-grant publication of copending application 17/198741.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUEZU ELLIS/Primary Examiner, Art Unit 2876